QUESTION: May a candidate for State judicial office, who is not a Judge of that particular office (for example: a sitting Municipal Judge, sitting Special Judge, or Associate Judge running for District Judge), use campaign literature referring to him/herself as “Judge,” as in “elect Judge J. Doe”?
WE ANSWER: YES. WITH QUALIFICATIONS.
Canon 5(A): “... (3) A candidate for judicial office: (d) should not ... (iii) knowingly misrepresent the identity, qualifications, present position or other fact concerning the candidate or an opponent
A judicial candidate may advise the electorate of his/her present title and position. If the judicial candidate is presently a Judge not a retired Judge, not a former Judge — he or she may so state.
If a candidate refers to him/herself as Judge in any campaign literature or material, the present judicial position must be made clear. The judicial candidate who refers to him/herself as Judge must make it clear that the candidate is not an incumbent of the office sought.
The reservation in our answer concerns the possibility or likelihood of misrepresentation: That the electorate may receive the impression the judicial candidate is an incumbent. That is a misrepresentation prohibited by a strict interpretation of the Canons.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary